Citation Nr: 9925182	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right index finger.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from February 1961 to 
February 1964.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a December 1992 rating 
decision, in which the RO denied, inter alia, the veteran's 
claims for increased (compensable) ratings for a right knee 
disorder and residuals of a fracture of the right index 
finger.  The veteran filed an NOD in March 1993, and an SOC 
was issued by the RO in May 1993.  In July 1993, the veteran 
testified before a hearing officer at the VARO in New York.  
The transcript of the personal hearing was recognized as his 
filing of a substantive appeal.  That same month, July 1993, 
a Hearing Officer's Decision was issued, in which the veteran 
was granted a compensable rating of 10 percent for his right 
knee disorder.  The effective date of the award was April 
1992.  Supplemental SOC's were issued in November 1993 and 
April 1996.

Subsequently, the veteran's appeal came before the Board, 
which, in a October 1996 decision, remanded the appeal with 
respect to the issues of a right knee disorder and residuals 
of a fracture of the right index finger, for additional 
development.  An SSOC was issued in April 1999.  




FINDINGS OF FACT

1. All the evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2. VA examination of the veteran's right knee, in April 1999, 
revealed no evidence of instability, effusion, warmth, or 
apparent swelling, and there was a normal range of motion; 
the examiner's diagnosis was right knee chondrocalcinosis 
with minimal narrowing of the right knee compatible with a 
previous right knee meniscectomy.  

3. VA examination in June 1992 revealed narrowing of the 
right knee medial joint compartment post medial 
meniscectomy; a February 1996 examination noted 
degenerative disease with marked calcification of the 
semilunar cartilages; and April 1999 examination also 
reported right knee degenerative joint disease with 
residual pain and limitation of gait.  

4. The veteran's right knee does not exhibit moderate 
instability or subluxation.  

5. On VA examination in April 1999, the veteran's right index 
finger was found to be normal, with no effusion or limited 
range of motion.  

6. The veteran's right index finger currently does not 
exhibit favorable or unfavorable ankylosis, or severe 
limitation of motion.  


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for the veteran's 
service-connected right knee disorder, based upon 
recurrent subluxation or lateral instability, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (1998).  


2. Giving the benefit of the doubt to the veteran, a separate 
rating of 10 percent, and no more, for the right knee 
disorder, based upon arthritis and limitation of motion, 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1998).

3. The schedular criteria for an increased (compensable) 
rating for residuals of fracture of the right index finger 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5225, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's claims file reveals that he was 
service connected for a right knee disorder and residuals of 
a fracture of the right index finger in December 1981.  The 
disabilities were determined to be noncompensable, with 
effective dates from June 1981.  

Thereafter, in June 1992, the veteran underwent a medical 
examination for VA purposes.  He complained of right knee 
pain and instability.  On clinical evaluation, the veteran 
was noted to ambulate well with no limp.  He was able to 
stand on either foot unaided, and on his heels and toes.  
There was mild crepitus of the right knee with no effusion, 
and no anterior/posterior subluxation or lateral instability.  
In addition, there was a full range of motion.  An associated 
radiographic study revealed calcification of the knee joint 
cartilage consistent with chondral calcinosis, as well as 
narrowing of the medial knee joint compartment.  The 
examiner's assessment was status post medial meniscectomy of 
the right knee.  With respect to the right index finger, the 
examiner made reference to the left hand, noting the 
veteran's complaints of stiffness and pain.  On clinical 
evaluation, the left hand had full extension of all five 
digits, as well as full flexion, with a good grip, noted in 
both hands.  

In July 1993, the veteran testified before a hearing officer 
at the VARO in New York.  Under questioning, the veteran 
recounted having fallen down some subway stairs in 1970, 
fracturing his right ankle.  Two years later, he reported 
developing "pseudogout," which required frequent 
aspirations of his right knee to remove excess fluid.  The 
veteran noted that he had had aspirations done four or five 
times during the 1980's, and once so far in the 1990's.  He 
also contended that the right knee buckled, that he used a 
cane occasionally for support, and that he also used 
orthopedic inserts in his shoes.  As for his right index 
finger, which the hearing officer referred to as the right 
middle finger, the veteran complained of numbness at the tip 
of the finger as well as stiffness of the joint.  

In December 1993, the veteran was medically examined for VA 
purposes.  He complained of pain in this right knee and ankle 
that restricted him from running, and caused him problems 
with walking up and down stairs, as well as prolonged 
standing.  On clinical evaluation, the right knee evidenced 
no swelling or instability, and there was some pain on 
palpation of the medial joint line.  Range of motion of the 
right knee was flexion to 130 degrees and extension to 0 
degrees.  The examiner's diagnosis was status postoperative 
right knee.  

Thereafter, in February 1996, the veteran was again medically 
examined for VA purposes.  He complained of pain occurring 
most of the time in his right knee.  On clinical evaluation, 
there was no swelling of the knee, and range of motion 
included flexion to 90 degrees and extension to -5 degrees.  
An associated radiographic study revealed degenerative 
disease with fluid in the suprapatellar bursa and marked 
calcification of the semilunar cartilages.  The examiner's 
diagnosis was calcification of semi-lunar cartilages.  

Thereafter, the veteran's appeal came before the Board, 
which, in an October 1996 rating decision, remanded the 
appeal to the RO for additional development.  The development 
included acquiring Social Security Administration (SSA) 
medical records, obtaining additional VA medical records, and 
scheduling the veteran for an additional VA examination.  

In February 1998, the RO received notification from the SSA 
that records associated with the veteran's claim with that 
agency had been destroyed.  

In November 1998, the RO received VA outpatient clinic 
(VAOPC) New York treatment records, dated from November 1990 
to June 1992.  These records noted the veteran's treatment at 
the facility's psychiatric and orthopedic clinics.  In 
particular, treatment records, dated in November and December 
1990, noted complaints of pseudogout of the right knee.  

Thereafter, the RO received treatment records from the VAOPC, 
Ryerson St., Brooklyn, dated from October 1992 to February 
1999.  These records noted the veteran's treatment, in 
particular, for depression and anxiety, at that facility's 
psychiatric clinic.  

In April 1999, the veteran underwent another medical 
examination of the joints for VA purposes.  He noted his 
prior history with respect to the right knee, including the 
initial injury in service, and the knee subsequently giving 
out in 1970 and 1976.  The veteran also noted that he had 
developed pseudogout in 1981.  With respect to current 
complaints, he reported throbbing pain in the right knee, and 
the examiner noted that the veteran could not cross his legs 
because of capillary problems in his legs and feet.  The 
veteran also reported occasional buckling and swelling in his 
right knee.  In addition, he noted multiple finger fractures 
of his right hand having occurred during military service.  
He indicated that the index and middle fingers of his right 
hand had been splinted during that time, and had been 
bothersome since the initial injury.  

On clinical evaluation, the veteran walked slowly, using a 
cane, and staggered when examined.  He would not walk on his 
toes or heels.  There was no evidence of instability, warmth, 
or apparent swelling of the right knee, and the knee 
exhibited a normal range of motion.  The examiner noted that, 
after being examined, the veteran walked with a normal 
cadence or gait, and there was a lack of staggering, although 
he did touch his cane to the floor.  With respect to the 
right hand, there was a full range of motion with no 
deformity or atrophy, although the veteran's grip was noted 
to be poor.  The examiner's findings included normal right 
hand, and right knee chondrocalcinosis (pseudogout) with 
minimal narrowing of the right knee joint compatible with the 
previous meniscectomy.  The examiner also indicated that the 
right knee complaints were not explained by the physical 
findings.  In addition, the veteran was noted to have 
peripheral neuropathy of his lower extremities, with clawing 
of his toes.  

Later that same month, in April 1999, the veteran underwent 
additional examination of his peripheral nerves.  His right 
hand and fingers were noted as fine, with no residuals of 
earlier fractures in service to the 2nd and 3rd digits.  
However the veteran was noted to have decreased touch and pin 
prick sensation distally of all fingers and toes.  In 
addition, his right knee was noted to be painful to 
palpation, and it was wrapped in an Ace bandage.  The 
examiner noted that there was swelling of the right knee and 
severe pain on walking, although it is not clear whether 
those were objective clinical findings or simply complaints 
reported by the veteran.  Associated radiographic studies 
revealed no evidence of bone or joint abnormality in the 
right hand, while the right knee evidenced calcification of 
the medial menisci.  The examiner's diagnosis reported 
neuropathy affecting all fingers and toes (noted to be non-
service-connected), in addition to right knee degenerative 
joint disease with residual pain and limitation of gait.  

II.  Analysis

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwin-ski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted 
claims which are plausible.  This finding is based in part on 
the veteran's assertion that his service-connected right knee 
disorder and residuals of a fracture of the right index 
finger are more severe then previously evaluated.  See Arms 
v. West, 12 Vet. App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

With respect to the right knee, the RO has assigned a 10 
percent evaluation for the veteran's right knee disability, 
in accordance with the criteria set forth in the VA Schedule 
for Rating Disabilities.  In doing so, specific consideration 
was given to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
Under this code, for impairment of the knee, severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating, moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating, and a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.

Several alternative DCs are also available for assessing 
residuals of knee injuries under 38 C.F.R. § 4.71a.  Under DC 
5256, when there is favorable ankylosis of either knee, a 30 
percent evaluation is warranted.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  A 50 
percent evaluation requires that the knee be fixed at an 
angle between 20 degrees and 45 degrees.  When there is 
extremely unfavorable ankylosis, which involves the knee in 
flexion at an angle of 45 degrees or more, a 60 percent 
evaluation is required.  

Under DC 5260, limitation of flexion of the leg to 15 degrees 
is rated 30 percent disabling, and flexion limited to 30 
degrees is rated 20 percent disabling.  Under DC 5261, 
limitation of extension of the leg to 15 degrees is rated 20 
percent disabling, and extension limited to 20 degrees is 
rated 30 percent disabling.  Under DC 5262, nonunion of the 
tibia and fibula warrants a 40 percent evaluation.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation, and with moderate knee or 
ankle disability warrants a 20 percent evaluation.  

Under DC 5258, a 20 percent evaluation is warranted when 
there is dislocation of semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  

A review of the evidence reflects that the veteran underwent 
a medial meniscectomy of the right knee in service.  He has 
contended that he experiences right knee pain and effusion, 
that the right knee occasionally buckles, and that he uses a 
cane in some instances for support.  Upon VA examination in 
February 1996, there was no swelling of the right knee, and 
range of motion was flexion to 90 degrees and extension to -5 
degrees.  An associated radiographic study revealed 
degenerative disease, with fluid in the suprapatellar bursa 
and marked calcification of the semilunar cartilages.  

On VA examination in April 1999, the veteran complained of 
throbbing pain in the right knee, and occasional buckling.  
On further clinical evaluation, there was no instability, 
warmth, or apparent swelling of the right knee, and the knee 
exhibited a normal range of motion.  The examiner's findings 
indicated right knee chondrocalcinosis (pseudogout), with 
minimal narrowing of the right knee compatible with the 
previous meniscectomy.  The examiner also indicated that the 
right knee complaints were not explained by the physical 
findings.  Later that month, April 1999, the veteran 
underwent an examination of his peripheral nerves.  Upon 
clinical evaluation, the veteran's right knee was noted to be 
painful to palpation, with swelling and severe pain on 
walking.  The examiner's diagnosis was right knee 
degenerative joint disease with residual pain and limitation 
of gait.  

In view of the above evidence, the Board concludes the 
criteria for an increased rating greater than the currently 
assigned 10 percent for the veteran's right knee disability 
under DC 5257 are not met.  As set forth above, the objective 
medical findings on the most recent VA examinations do not 
reflect the presence of instability, locking, or 
incoordination.  Thus, there is a lack of objective medical 
evidence reflecting moderate or severe knee impairment under 
DC 5257.  The Board has also considered assigning the veteran 
a higher disability evaluation pursuant to Diagnostic Codes 
5256, 5258, 5260, 5261, and 5262.  However, there have been 
no objective medical findings of ankylosis of the right knee.  
The evidence also does not reflect limitation of leg flexion 
to 15 degrees, limitation of extension to 20 degrees, 
dislocation of semi-lunar cartilage of the right knee, or 
impairment of the tibia and/or fibula.  Therefore, these 
diagnostic codes are not applicable at this time.  

In addition, the Board has considered the applicability of 
the precedential judicial decision in DeLuca v. Brown, 8 
Vet.App. 202, 207 (1995), wherein the U.S. Court of Appeals 
for Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals) held that a particular diagnostic code 
which rates on the basis of range of motion must be applied 
in conjunction with 38 C.F.R. §§ 4.40, 4.45, as to additional 
factors affecting limitation of motion.  However, evaluation 
under DC 5257 is not predicated on loss of range of motion, 
and thus 38 C.F.R. §§ 4.40, 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  

The Board has also considered the veteran's appeal under an 
opinion of the VA General Counsel, VAOPGCPREC 23-97 (July 1, 
1997), in which it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under 
DC 5003 or DC 5010.  We note that a zero percent rating under 
DC 5260 would require a showing of flexion limited to 60 
degrees, and under DC 5261 a showing of extension limited to 
5 degrees.  In this instance, as noted above, the most recent 
VA examination in 1999 reflected a normal range of motion of 
the right knee.  Therefore, based strictly upon those 
objective findings, a separate, additional rating under 5003 
or 5010 would not be applicable here.

However, in a later opinion, the General Counsel noted that, 
even if the claimant technically has full range of motion but 
his or her  motion is inhibited by pain, a compensable rating 
for arthritis, under DC 5003 and 38 C.F.R. § 4.59, would be 
available.  VAOPGCPREC 9-98 (Aug. 14, 1998).  In this case, 
given the consistent findings of postoperative joint 
narrowing and degenerative disease in the right knee, and 
recognizing the veteran's complaints of pain and limitation 
of motion affecting his use of the knee outside the 
examination setting, the Board finds that, giving the benefit 
of the doubt to the veteran, a separate, additional 
10 percent rating, and no more, is warranted for the right 
knee.  Accordingly, we find that the veteran is entitled to a 
separate 10 percent rating, under DC 5003, in addition to the 
10 percent assigned for the knee under DC 5257. 

With respect to residuals of a fracture of the right index 
finger, the RO assigned a noncompensable evaluation for the 
veteran's disability in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 7805.  Under this provision, scars may 
be evaluated on the basis of any related limitation of 
function of the body part which they affect. 

In evaluating limitation of function, the Board has 
considered DC 5225, pertinent to ankylosis of the index 
finger.  Under this code, a 10 percent evaluation is 
warranted for both unfavorable and favorable ankylosis.  In 
classifying the severity of ankylosis (favorable vs. 
unfavorable), and limitation of motion of single digits and 
combinations of digits, the following rules apply:  (1) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) with 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; (4) 
with the thumb, the carpometacarpal joint is to be regarded 
as comparable to the metacarpophalangeal joint of other 
digits.  See note immediately preceding DCs 5220-5255.

After a review of the evidence, the Board concludes that the 
veteran's service-connected residuals of a fracture of the 
right index finger do not warrant a compensable disability 
evaluation.  We note that, the during his most recent VA 
examination, in April 1999, there was no disability found 
with respect to the previous fracture of the right index 
finger.  With no flexion deficit, the veteran does not 
exhibit a favorable or unfavorable ankylosis, or a severe 
limitation of motion, sufficient to warrant a compensable 
rating under the schedular criteria.  

The Board notes that we have also evaluated the veteran's 
disability with consideration of functional impairment due to 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
instance, the veteran has noted complaints of general pain, 
but, on examination, no obvious skeletal deformities of the 
right index finger were found, and the veteran had full 
flexion of his right index finger.  In addition, there was no 
effusion or tenderness of any joint of the right index 
finger, and it was not found to be unstable.  After reviewing 
the history of the veteran's right index finger injury, as 
well as the current symptoms as reported by the veteran and 
the findings made on VA examination, the Board finds that the 
noncompensable disability evaluation remains warranted.  

Therefore, the Board concludes, as the veteran's residuals of 
a fracture of his right index finger are not commensurate 
with the manifestations required for a 10 percent disability 
evaluation for favorable or unfavorable ankylosis of the 
index finger, or severity of limitation of motion, a 
compensable disability evaluation is not for assignment.  The 
competent evidence demonstrates full flexion, and the lay 
evidence does not indicate either favorable or unfavorable 
ankylosis of the right index finger, even with consideration 
of pain reported.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§4.71a, DC 5225; DeLuca, supra.

On the foregoing record, the Board concludes the criteria for 
an increased rating for the veteran's right knee disability, 
greater than 10 percent, based upon subluxation and 
instability, are not met; that an additional rating of 10 
percent may be granted on the basis of degenerative joint 
disease and pain causing limitation of motion; and that the 
criteria for a compensable rating for residuals of a fracture 
of the right index finger are not met.  In reaching this 
decision, we have considered the potential application of the 
other various provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's conditions as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).

Furthermore, the Board finds in this case the evidence does 
not present an unusual disability picture so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, the disabilities have not caused 
marked interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).



ORDER

1. Entitlement to an increased rating for right knee 
disability, based upon subluxation and instability, is 
denied. 



2. A separate rating, of 10 percent, for right knee 
disability with degenerative joint disease, based upon 
arthritis and limitation of motion, is granted.  The 
increased rating is subject to the laws and regulations 
controlling the award of monetary benefits.

3. Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right index finger is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals






 

